Citation Nr: 1121669	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a thoracolumbar back disorder. 

2.  Entitlement to an initial rating in excess of 10 percent for right hip strain.  

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to September 2004.

The back and right hip issues came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the St. Petersburg Regional Office (RO) of the Department of Veterans Affairs (VA).  The left shoulder issue came before the Board on appeal from an April 2005 rating decision by the Waco VA RO.  The Board remanded these claims in March 2007 and November 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible, including examination of the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the entire period on appeal, there is no forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks.  

2.  For the entire period on appeal, the Veteran's right hip strain is not manifested by flexion limited to 30 degrees.

3.  For the entire period on appeal, the Veteran's left shoulder strain does not result in limited movement of the minor arm at the shoulder level or motion limited to midway between the side and shoulder level.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for thoracolumbar back disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).  

2.  The criteria for entitlement to a rating in excess of 10 percent for right hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5252 (2010).

3. The criteria for entitlement to a rating in excess of 10 percent for left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5019, 5200, 5201, 5202, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from her disagreement with the initial evaluations following the grant of service connection for thoracolumbar back, right hip, and left shoulder disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA outpatient treatment records and she was afforded VA examinations in July 2004, October 2005, and February 2010.  The examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, the examination reports contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Board notes that the Veteran requested new VA examinations with regard to the hip and shoulder issues in March 2011.  However, the Veteran has not argued that the previous VA examinations are inadequate to decide the issues on appeal.  

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Rating Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

It also should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Pursuant to Diagnostic Code 5010, degenerative joint disease is to be rated as analogous to degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this Code, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Note 1 to Diagnostic Code 5003 dictates that the 20 percent and the 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.

Thoracolumbar Back Disorder

Criteria & Analysis

The Veteran has claimed entitlement to an increased initial rating for thoracolumbar back disorder.  An October 2004 rating decision granted service connection for degenerative disc disease L4-L5 (also claimed as thoracic spine somatic dysfunction) and assigned a 10 percent disability rating effective October 1, 2004 under Diagnostic Code 5237.  

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.   The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran underwent a VA examination in July 2004.  She reported a constant aching pain and stiffness in her low back that radiated to her right leg.  She stated that this seemed to worsen when she had her periods or when she sat for more than an hour.  After prolonged sitting, she was unable to straighten up on arising and had to walk around for a few minutes to get her back into a straight position.  She reported that it was worse with prolonged standing.  She stated that flare-ups occurred if she sat crooked, slept wrong in bed, or had long periods of being required to sit, such as on airplane rides.  She reported flare-ups about once a month.  She stated that it impacted on her activities of daily living, and that she could only work about two to three hours on any activity when she had flare-ups.  She stated that it impacted her job because she had to take more medications.  She denied any time lost from work.  

Upon physical examination, the Veteran was able to flex to 90 degrees, however she complained of pain after 60 degrees.  She was able to extend to 30 degrees with complaint of pain at the endpoint.  She was able to right lateral flex to 45 degrees and left lateral flex to 15 degrees.  She was able to rotate to 30 degrees, however, she complained of some pulling sensation when she rotated to the right.  There was tenderness to palpation over the lumbar spine.  The examiner diagnosed chronic lumbar strain.  

The Veteran underwent another VA examination in October 2005.  She reported that pain was worse with prolonged standing and walking such as two hours.  She denied radiation to her extremities, incapacitating episodes in the previous year, and had no braces or assistive devices.  She denied increased limitations with flare-ups or repetitive motion.  She denied incoordination, excess fatigability or weakened movements.  

Upon physical examination, flexion was to 80 degrees, extension was to 20 degrees with mild pain.  She had 20 degrees of right and left flexion with mild pain.  She had 45 degrees of right and left rotation without pain.  She could stand on her heels and toes to walk.  The reflexes in the knees and ankles were +1.  She had good extensor hallucis longus muscular strength.  There were negative straight leg signs bilaterally.  There was no loss of pinprick to the thighs, legs or feet.  The examiner diagnosed lumbosacral strain.  X-ray findings revealed mild anterior spondylosis at L3.  

The Veteran underwent another VA examination in February 2010.  She reported back pain on prolonged walking, as well as different strenuous maneuvers.  She stated that pain was in the low back.  She denied any incapacitating illness due to her back in the previous 12 months.  She denied any spontaneous flare-ups.  She reported flare-ups with strenuous back movement or prolonged walking, such as walking for hours in the mall.  She stated that sitting down alleviated flare-ups.  She denied stiffness, fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, bladder complaints or bowel complaints.  Flare-ups did not additionally limit her functional ability.  She denied any impact on activities of daily living or occupational activities.  She denied any neoplasms of her back.  

Upon physical examination, there was no swelling, redness, or signs of inflammation.  There was normal lumbar lordosis.  Palpation of the back revealed diffuse tenderness.  Range of motion of the thoracolumbar spine revealed forward flexion of zero to 90 degrees with pain, extension was zero to 30 degrees with pain, left and right lateral flexion were zero to 30 degrees with pain, and left and right rotation were zero to 30 degrees with no pain.  Repetition of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation did not increase pain and there was no fatigability, lack of endurance, weakness, or incoordination with repetitive range of motion of the lumbar spine.  The examiner diagnosed degenerative arthritis of the lumbar spine.  The examiner opined that the Veteran did not have any ankylosis of the back, as she did not have any stiffness, nor did she have any rigidity in the range of motion examination.  X-ray findings revealed mild degenerative changes within the lower lumbar spine with interval development of mild grade 1 anterolisthesis of L4 on L5.  

There are no documented ranges of pertinent spinal motion which meet the requirements for a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  The Board notes that the Veteran was able to flex to 90 degrees, however she complained of pain after 60 degrees at the July 2004 VA examination.  Moreover, flexion was to 80 degrees at the October 2005 VA examination and to 90 degrees with pain at the February 2010 VA examination.  Additionally, at the February 2010 VA examination, extension was zero to 30 degrees with pain, left and right lateral flexion were zero to 30 degrees with pain, and left and right rotation were zero to 30 degrees with no pain.  Repetition of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation did not increase pain and there was no fatigability, lack of endurance, weakness, or incoordination with repetitive range of motion of the lumbar spine.  Moreover, there is no suggestion of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, the Veteran denied spasm at the February 2010 VA examination.  No higher rating is warranted under these criteria.

Likewise, the evidence does not show severe intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months to warrant a higher rating under Diagnostic Code 5243.  For example, at the February 2010 VA examination, the Veteran denied any incapacitating illness due to her back in the previous 12 months.  

With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, there are no objective neurologic conditions that would warrant a separate disability rating under evaluation of criteria for nerve disability.  See 38 C.F.R. § 4.124a.  In this regard, the October 2005 VA examination findings revealed that the Veteran could stand on her heels and toes to walk.  The reflexes in the knees and ankles were +1.  She had good extensor hallucis longus muscular strength.  There were negative straight leg signs bilaterally.  There was no loss of pinprick sensation to the thighs, legs or feet.  In short, there is no showing of any significant neurologic impairment of function in either leg, or otherwise of even mild incomplete paralysis of any affected nerve.  There has been no objective finding of radiculopathy.  Thus, a separate rating is not warranted for any neurological symptoms.

Thus, there is a preponderance of the evidence against the claim for an increased evaluation for thoracolumbar back disorder.  As a result, the Board finds that the benefit-of-the-doubt doctrine is not applicable, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Right Hip Strain

Criteria & Analysis

The Veteran has claimed entitlement to an increased initial rating for right hip strain.  The Veteran is currently assigned a 10 percent disability rating for right hip strain effective October 1, 2004 under Diagnostic Code 5252. 

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated 60 percent disabling; intermediate ankylosis of the hip is to be rated 70 percent disabling; and extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and is entitled to special monthly compensation.  38 C.F.R. § 4.71a.

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in July 2004.  She reported a constant aching pain and stiffness in her sacroiliac joint that radiated around her hips and right leg.  She stated that this seemed to worsen when she had her periods or when she sat for more than an hour.  

Upon physical examination, there was no tenderness to palpation over the hips.  She was able to flex to 125 degrees, extend to 10 degrees, abduct to 45 degrees, and adduct to 25 degrees.  External rotation was to 60 degrees and internal rotation was to 40 degrees.  The examiner diagnosed chronic right hip strain.

The Veteran underwent another VA examination in October 2005.  She reported that right hip pain intensified with long walks or running.  She denied incoordination, excess fatigability or weakened movements of the hip.  She reported some difficulty getting in to chairs and out of chairs.  

Upon physical examination, the Veteran could flex to 70 degrees.  She could extend and abduct to 70 degrees, and there was 40 degrees of adduction without pain.  The examiner diagnosed strain of the right hip.  

The Veteran underwent another VA examination in February 2010.  She complained of right hip pain from time to time, particularly with strenuous back movement or prolonged walking, as well as prolonged stair climbing.  She denied weakness, stiffness, deformity, giving way, locking, lack of endurance, effusion, or episodes of dislocation or subluxation of her right hip.  She denied swelling, heat, or redness.  She reported tenderness of her right hip area.  She stated that flare-ups occurred with strenuous movement of the back.  She reported that flare-ups did not additionally limit her activities of daily living.  She denied constitutional symptoms of inflammatory arthritis.  She denied incapacitating illness from her right hip in the previous year.  She denied limitations in standing and had no reasonable limitation in walking except with prolonged walking for hours.  She denied history of neoplasm.  She denied ankylosis of her hip joint.  She denied rigidity or stiffness.  

Upon physical examination, there was no swelling, redness, or signs of inflammation.  Flexion was zero to 125 degrees with pain, extension was zero to 30 degrees with no pain, adduction was zero to 25 degrees with no pain, abduction was zero to 45 degrees with pain, external rotation was zero to 60 degrees with pain, and internal rotation was zero to 40 degrees with no pain.  Repetitive flexion, extension, adduction, abduction, external rotation, and internal rotation of the right hip did not increase pain and there was no fatigability, lack of endurance, weakness, or incoordination.  The examiner diagnosed degenerative arthritis of the right hip.  X-ray findings revealed mild degenerative changes involving the hips.  There was no evidence of fracture or dislocation.  A few pelvic phleboliths were identified.  Soft tissues were unremarkable.  

The probative and persuasive evidence of record does not support an initial evaluation greater than 10 percent for right hip strain. For example, at the October 2005 VA examination, flexion was to 70 degrees.  Accordingly, an initial evaluation greater than 10 percent under Diagnostic Codes 5252 is not warranted.

10 percent is the highest rating available under Diagnostic Code 5251.

Other potentially applicable diagnostic codes pertaining to the hip have been considered.  See Schafrath, 1 Vet. App. at 595.  However, as abduction of the thigh is not shown to be limited to 10 degrees, and there is no evidence of hip ankylosis, other impairment of the thigh, or flail hip joint, Diagnostic Codes 5250, 5253, and 5255 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5253, 5255 (2010).

Thus, there is a preponderance of the evidence against the Veteran's claim for an initial evaluation greater than 10 percent for right hip strain.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Left Shoulder Strain

Criteria & Analysis

The Veteran has claimed entitlement to an increased initial rating for left shoulder strain.  An April 2005 rating decision granted service connection for left shoulder strain and assigned a 10 percent disability rating effective October 1, 2004 under Diagnostic Code 5019.  

Diagnostic Code 5019 provides that bursitis will be rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Range of motion of the arm and shoulder is rated under Diagnostic Code 5201, under which a 20 percent evaluation is warranted where movement of the minor arm is limited at the shoulder level or is limited midway between the side and shoulder level.  A 30 percent evaluation is warranted where movement of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Plate I, indicates that normal flexion and abduction of the shoulder is 180 degrees, with the shoulder level measured at 90 degrees, respectively, and normal internal and external rotation of the shoulder is 90 degrees.  In determining whether the Veteran had limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I.

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X- ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See Diagnostic Code 5003.

The Veteran underwent a VA examination in July 2004.  She reported intermittent left shoulder pain that was worse if she slept on her side, and better with medications.  She denied flare-ups with the shoulder pain.  She denied any impact on her activities of daily living or her job.  

Upon physical examination, the examiner noted that the Veteran is right-hand dominant.  Internal and external rotation was to 90 degrees.  The Veteran was able to forward flex to 180 degrees and abduct to 180 degrees.  She complained of some increased pain past 160 degrees of abduction.  The examiner diagnosed recurrent left shoulder strain.  

The Veteran underwent another VA examination in October 2005.  She reported that her left shoulder was worse when she did any lifting or carried a purse on her shoulder, so she could not do these things.  She denied increased limitations with flare-ups.  She stated that repetitive motion increased the pain.  She denied incoordination, excess fatigability or weakened movement.  She stated that the shoulder was worse in cold weather.  

Upon physical examination, there was no tenderness in the acromioclavicular (AC) joint.  She had a 7 centimeter scar over the left shoulder, which was old and well healed.  She had "170 degrees of adduction and flexion."  She had "20 degrees of adduction, 90 degrees of internal and external rotation, all without pain."  She had good grip and resistive strength.  There was no crepitation on rotary motion.  The examiner diagnosed left shoulder strain.  

The Veteran underwent another VA examination in February 2010.  She reported left shoulder pain if she had to bear heavy weight using her left shoulder.  Otherwise, she denied any complaint of pain.  She denied weakness, stiffness, deformity, instability, giving way, locking, lack of endurance, effusion, dislocation, or subluxation of the left shoulder.  She denied constitutional symptoms of inflammatory arthritis, such as swelling, heat, or redness.  She reported tenderness diffusely of the left shoulder.  She reported flare-ups only with heavy lifting with the shoulder, which was alleviated by resting.  She denied spontaneous flare-ups.  She stated that flare-ups did not additionally limit her activities of daily living or affect her functional impairment.  She denied incapacitating episodes due to the left shoulder in the last year.  She reported that the left shoulder did not affect activities of daily living and did not affect occupational activities.  She denied any functional limitations with standing and walking.  She denied any history of neoplasm.  

Upon physical examination, there was no swelling, redness, or signs of inflammation.  Palpation of the shoulder revealed diffuse tenderness.  Flexion was zero to 180 degrees with no pain and no pain with repetitive flexion.  Abduction was zero to 180 degrees with pain, external rotation was zero to 90 degrees with no pain, and internal rotation was zero to 90 degrees with pain.  Repetitive abduction, external rotation, and internal rotation of the left shoulder did not increase pain and there was no fatigability, lack of endurance, weakness, or incoordination.  The examiner diagnosed left shoulder strain.  The examiner opined that the Veteran did not have any stiffness or rigidity of her shoulder, as per her history and clinical examination was concerned, and she did not have any ankylosis of her left shoulder joint.  

After carefully reviewing the evidence of record, the Board finds there is a preponderance of the evidence against the grant of a disability evaluation in excess of 10 percent for left shoulder strain.  For example, during the February 2010 VA examination, the examiner opined that the Veteran did not have any stiffness or rigidity of her shoulder, as per her history and clinical examination was concerned, and she did not have any ankylosis of her left shoulder joint.  Flexion was zero to 180 degrees with no pain and no pain with repetitive flexion.  Abduction was zero to 180 degrees with pain, external rotation was zero to 90 degrees with no pain, and internal rotation was zero to 90 degrees with pain.  Repetitive abduction, external rotation, and internal rotation of the left shoulder did not increase pain and there was no fatigability, lack of endurance, weakness, or incoordination.  Accordingly, the Veteran's left shoulder strain more closely approximates the criteria of a 10 percent disability rating and a higher evaluation is not warranted.

The October 2005 VA examination report noted that there was a 7 centimeter scar over the left shoulder, which was old and well healed.  On this basis, entitlement to a separate evaluation for that scar has been considered.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that separate evaluations are warranted where the symptomatology under various diagnostic codes is not duplicative or overlapping).  However, the scar on the Veteran's left shoulder was not noted to measure 13 centimeters or more in length, and was also not documented as unstable, painful, or manifested by any of the other qualifying characteristics such that a separate evaluation for that scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2010).

The Board has considered other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the evidence of record does not demonstrate ankylosis of the scapulohumeral articulation, other impairment of the humerus, or impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

The Board does not find evidence that the rating assigned for the Veteran's left shoulder strain should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

DeLuca 

As previously noted, when evaluating musculoskeletal disabilities on the basis of limitation of motion, functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is to be considered in the determination of the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  The Board notes that the Veteran has reported pain in the thoracolumbar, right hip, and left shoulder.  The Board finds that the present ratings take into consideration the Veteran's complaints of thoracolumbar, right hip, and left shoulder pain.  Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for increased ratings.  See DeLuca, at 204-07.

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Comparing the Veteran's disability levels and symptomatology to the Rating Schedule, as previously discussed, the degree of thoracolumbar back, right hip, and left shoulder disabilities are contemplated by the Rating Schedule; there remain higher schedular evaluations corresponding to worsening of symptomatology.  The schedules are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating in excess of 10 percent for a thoracolumbar back disorder is denied. 

An initial rating in excess of 10 percent for right hip strain is denied.  

An initial rating in excess of 10 percent for left shoulder strain is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


